                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


Thomas Wayne Evenstad,                               File No. 19-cv-2034 (ECT/ECW)

                Plaintiff,

v.
                                                    ORDER ACCEPTING REPORT
Richard Walton Stanek, SERT Deputy                   AND RECOMMENDATION
Marshall, SERT Deputy Kasparek,
Stuart Evan Shapiro, John Does 1–10,
Jane Does 1–5, Hennepin County Sheriff’s
Office, Hennepin County,

           Defendants.
________________________________________________________________________

      The Court has received the October 9, 2019 Report and Recommendation (“R&R”)

of United States Magistrate Judge Elizabeth Cowan Wright. ECF No. 4. No party has

objected to that Report and Recommendation, and the Court therefore reviews it for clear

error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996)

(per curiam).

      On July 30, 2019, Evenstad filed his complaint along with an application to proceed

in forma pauperis (“IFP”). ECF No. 1; ECF No. 2. On September 3, 2019, Magistrate

Judge Wright issued an order deferring determination of Evenstad’s IFP application and

directing Evenstad to submit the financial information required to calculate his initial

partial filing fee pursuant to 28 U.S.C. § 1915(b). ECF No. 4 at 2–3. Magistrate Judge

Wright’s order warned that “[f]ailure to submit the required financial information within

20 days of this order will result in a recommendation that this matter be dismissed without
prejudice for failure to prosecute.” Id. at 3. Evenstad has not submitted any of the required

financial information detailed in the September 3 Order.

       “The authority of a federal trial court to dismiss a plaintiff’s action with prejudice

because of his failure to prosecute cannot seriously be doubted.” Link v. Wabash R.R. Co.,

370 U.S. 626, 629 (1962). Sua sponte dismissal for lack of prosecution is an “inherent

power, governed not by rule or statute but by the control necessarily vested in courts to

manage their own affairs so as to achieve the orderly and expeditious disposition of cases.”

Id. at 630–31 (internal quotation marks omitted). “[W]hen circumstances make such action

appropriate, a District Court may dismiss a complaint for failure to prosecute even without

affording notice of its intention to do so or providing an adversary hearing before acting.”

Id. at 633. Here, Magistrate Judge Wright’s September 3 Order notified Evenstad of the

deficiencies in his IFP application, gave Evenstad time to cure those deficiencies, and

warned that failure to cure would result in a recommendation to dismiss the complaint for

failure to prosecute. Evenstad has not submitted the required financial information.

       Accordingly, based upon all of the files, records, and proceedings in the above-

captioned matter, IT IS HEREBY ORDERED that:

       1.     The Report and Recommendation [ECF No. 4] is ACCEPTED;

       2.     This action is DISMISSED WITHOUT PREJUDICE for failure to
              prosecute.

                 LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: November 6, 2019                   s/ Eric C. Tostrud
                                          Eric C. Tostrud
                                          United States District Court

                                             2
